DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam P. Kiedrowski on 09/07/2021.

The application has been amended as follows: 
Cancel the withdrawn claims 10, 11 and 16-20. 

Allowable Subject Matter
Claim 1-9 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
During the search of the prior art, Edwards (US 5,435,805) in view of Gundel (US 2012/0298395) are the closest art that was found by the examiner. The primary reference Edwards discloses a flexible catheter with plurality of connectors (leads) as shown in figure 1. The connector are RF power connector 16, transponder connector 18 and thermocouple connectors 20. However, Edwards does not disclose a first power cable comprising: i. a primary lead that connects to a first pole of an AC power source; ii. a first auxiliary lead and a second auxiliary lead; and iii. an outer covering; and a second power cable comprising: i. a return lead that connects to a second pole of the AC power source; wherein the primary lead connects to a monopolar electrode of the electrosurgical device, the return lead connects to a return electrode of the electrosurgical device, and the first auxiliary lead and the second auxiliary lead connect to a first electrical terminal and a second electrical terminal, respectively; wherein the first auxiliary lead and the second auxiliary lead connect to an electronic element of the electrosurgical device to complete an electric wherein the first auxiliary lead and the second auxiliary lead connect to the AC power source through a switched connection to selectively disable the first and second auxiliary leads from receiving power; and wherein the first power cable includes a dual core, wherein a core is a group of one or more leads, the dual core having the primary lead on a first side within a first core and the first auxiliary lead and the second auxiliary lead on a second side together within a second core with a web being located between the first core and the second core OR a first power cable comprising i. a primary lead that is configured to connect to a first pole of an AC power source; and ii. a plurality of auxiliary leads; and a second power cable comprising i. a return lead that is configured to connect to a second pole of the AC power source; the first power cable including a dual core, wherein a core is a group of one or more leads, the dual core having the primary lead on a first side within a first core and the plurality of auxiliary leads on a second side together within a second core, wherein the first and second cores are spaced a distance apart along their entire length and connected by a web located between the first core and the second core; wherein the primary lead connects to a first electrode; wherein the return lead connects to a second electrode; wherein a first auxiliary lead of the plurality of auxiliary leads connects to a third electrode; wherein a second auxiliary lead of the plurality of auxiliary leads connects to a fourth electrode; and wherein a third auxiliary lead and a fourth auxiliary lead of the plurality of auxiliary leads connect to a fifth electrode. The Examiner has failed to find any reference which alone or in any combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1 and 12. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TIGIST S DEMIE/Examiner, Art Unit 3794